Case 1:19-cv-01293-STA-jay Document 10 Filed 04/24/20 Page 1 of 1                      PageID 19



                    IN THE UNITED STATES DISTRICT COURT FOR
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                     )
                                                     )
               Petitioner,                           )
vs.                                                  )       Civil No. 1:19-cv-01293-STA-jay
                                                     )
NICKOLAS DUNCAN,                                     )
                                                     )
               Respondent.                           )

                 ORDER DIRECTING RESPONDENT TO FILE ANSWER

       On January 30, 2020, the Court reset the show cause hearing in this matter for May 19,

2020. In the meantime, the United States of America has filed proof of service, showing that it

served Respondent Nickolas Duncan on March 26, 2020. Federal Rule of Civil Procedure 12(a)

gives a party to a civil action 21 days from service of the summons and complaint to file a

responsive pleading. Fed. R. Civ. P. 12(a)(1)(A)(i); see also United States v. Powell, 379 U.S.

48, 58 n.18 (1964) (stating that the Federal Rules of Civil Procedure apply in actions to enforce an

IRS summons and that “[t]he proceedings are instituted by filing a complaint, followed by answer

and hearing”). Therefore, Respondent is ordered to file a responsive pleading to the government’s

petition. The United States is directed to have a copy of the Court’s order served on Respondent

and then to file proof of service on the record. Respondent will have 21 days from the service of

the order in which to file his responsive pleading. Respondent is cautioned that the failure to file

a responsive pleading may result in an entry of default against Respondent.

       IT IS SO ORDERED.
                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: April 24, 2020
